Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 1 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 2 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 3 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 4 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 5 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 6 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 7 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 8 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 9 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 10 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 11 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 12 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 13 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 14 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 15 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 16 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 17 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 18 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 19 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 20 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 21 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 22 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 23 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 24 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 25 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 26 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 27 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 28 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 29 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 30 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 31 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 32 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 33 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 34 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 35 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 36 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 37 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 38 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 39 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 40 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 41 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 42 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 43 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 44 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 45 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 46 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 47 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 48 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 49 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 50 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 51 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 52 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 53 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 54 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 55 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 56 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 57 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 58 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 59 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 60 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 61 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 62 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 63 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 64 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 65 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 66 of 71
Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 67 of 71
     Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 68 of 71




                 IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO)

_________________________________________

AMERICAN CIVIL LIBERTIES UNION
FOUNDATION, ET AL

     Plaintiffs,

             v.                             Civil Action No. 19-cv-00290-SK

UNITED STATES DEPARTMENT OF
     JUSTICE, ET AL

      Defendants.
_________________________________________




                          Exhibit F
   Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19   Page of
                                                U.S. Department 69Justice
                                                                    of 71




                                                                               Federal Bureau of Investigation
                                                                               Washington, D.C. 20535


                                                                               May 31, 2019

Mr. Hugh Handeyside
American Civil Liberties Union
18th Floor
125 Broad Street
New York, NY 10004
                                               FOIPA Request No.: 1407258-000
                                               Subject: Records Pertaining to Social Media Surveillance
                                               American Civil Liberties Union, et al. v. Department of
                                               Justice, et al.
                                               Civil Action No.: 19-cv-290 (Northern District of California)

Dear Mr. Handeyside,

         This letter is in regard to your Freedom of Information Act (FOIA) request dated May 24, 2018.
The FBI re-reviewed its initial response to your Freedom of Information Act (FOIA) request and is modifying
its response.

          In regards to items 2) – a., b., and c. of your request, the FBI can neither confirm nor deny the
existence of any responsive records. To do so would disclose the existence or non-existence of non-public
law enforcement techniques, procedures, and/or guidelines. The acknowledgment that any such records
exist or do not exist could reasonably be expected to risk circumvention of the law. Thus, pursuant to FOIA
Exemption (b)(7)(E) [5 U.S.C.§552 (b)(7)(E)], the FBI neither confirms nor denies the existence of records
responsive to these particular portions of your request.

         In regards to items 3) and 4) of your request, FOIA provides for access to Government records
where the records sought are "reasonably described" [Title 5, United States Code, Section 552(a)(3)(A)].
Furthermore, 28 CFR § 16.3(b) requires FOIA requests be framed in a manner that allows agencies to
locate records “with a reasonable amount of effort.” To fulfill these items of your request, the FBI would
need to conduct unduly burdensome, agency-wide searches of its records. Therefore, the FBI determined
these portions do not constitute proper FOIA requests.

           The FBI is currently conducting searches for records responsive to all other portions of your
request.

          Please refer to the enclosed FBI FOIPA Addendum for additional standard responses applicable to
your request. The “Standard Responses to Requests” section of the Addendum applies to all requests.
If the subject of your request is a person, the “Standard Responses to Requests for Individuals” section
also applies. The “General Information” section includes useful information about FBI records. Also
enclosed is our Explanation of Exemptions.

         For questions regarding our determination, please correspond with the Department of Justice
attorney representing the FBI in this matter.

                                                                  Sincerely,




                                                                  David M. Hardy
                                                                  Section Chief
                                                                  Record/Information
                                                                    Dissemination Section
                                                                  Information Management Division
Enclosure(s)
                Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 70 of 71
                                                       FBI FOIPA Addendum

As referenced in our letter, the FBI FOIPA Addendum includes information applicable to your request. Part 1 of the
Addendum includes standard responses that apply to all requests. If you submitted a request regarding yourself or another
person, Part 2 includes additional standard responses that apply to requests for individuals. If you have questions regarding
the standard responses in Parts 1 or 2, visit the www.fbi.gov/foia website under “Contact Us.” Previously mentioned appeal
and dispute resolution services are also available. Part 3 includes general information about FBI records that you may find
useful.


Part 1: Standard Responses to All Requests: See Below for all Requests

    (i)     5 U.S.C. § 552(c). Congress excluded three categories of law enforcement and national security records from the
            requirements of the Freedom of Information Act (FOIA). See 5 U.S. C. § 552(c) (2006 & Supp. IV (2010). FBI
            responses are limited to those records subject to the requirements of the FOIA. Additional information about the FBI
            and the FOIPA can be found on the fbi.gov website.

    (ii)    National Security/Intelligence Records. The FBI can neither confirm nor deny the existence of national security and
            foreign intelligence records pursuant to FOIA exemptions (b)(1) and (b)(3) and PA exemption (j)(2) as applicable to
            requests for records about individuals [5 U.S.C. §§ 552/552a (b)(1), (b3), and (j)(2); 50 U.S.C § 3024(i)(1)]. The mere
            acknowledgment of the existence or nonexistence of such records is itself a classified fact protected by FOIA exemption
            (b)(1) and/or would reveal intelligence sources, methods, or activities protected by exemption (b)(3); 50 USC §
            3024(i)(1). This is a standard response and should not be read to indicate that national security or foreign intelligence
            records do or do not exist.

Part 2: Standard Responses to Requests for Individuals: See Below for all Requests for Individuals

    (i)     Requests for Records about any Individual—Watch Lists. The FBI can neither confirm nor deny the existence of
            any individual’s name on a watch list pursuant to FOIA exemption (b)(7)(E) and PA exemption (j)(2) [5 U.S.C. §§
            552/552a (b)(7)(E), (j)(2]. This is a standard response and should not be read to indicate that watch list records do or
            do not exist.

    (ii)    Requests for Records for Incarcerated Individuals. The FBI can neither confirm nor deny the existence of records
            which could reasonably be expected to endanger the life or physical safety of any incarcerated individual pursuant to
            FOIA exemptions (b)(7)(E) and (b)(7)(F) and PA exemption (j)(2) [5 U.S.C. §§ 552/552a (b)(7)(E), (b)(7)(F), and (j)(2)].
            This is a standard response and should not be read to indicate that such records do or do not exist.

Part 3: General Information:

    (i)     Record Searches. The Record/Information Dissemination Section (RIDS) searches for reasonably described records by
            searching those systems or locations where responsive records would reasonably be found. Most requests are satisfied
            by searching the Central Record System (CRS), an extensive system of records consisting of applicant, investigative,
            intelligence, personnel, administrative, and general files compiled and maintained by the FBI in the course of fulfilling its
            dual law enforcement and intelligence mission as well as the performance of agency administrative and personnel
            functions. The CRS spans the entire FBI organization and encompasses the records of FBI Headquarters (“FBIHQ”), FBI
            Field Offices, and FBI Legal Attaché Offices (“Legats”) worldwide. A CRS search includes Electronic Surveillance
            (ELSUR) records.

    (ii)    FBI Records
            Founded in 1908, the FBI carries out a dual law enforcement and national security mission. As part of this dual mission,
            the FBI creates and maintains records on various subjects; however, the FBI does not maintain records on every person,
            subject, or entity.

    (iii)   Requests for Criminal History Records or “Rap Sheets.” The Criminal Justice Information Services (CJIS)
            Division provides Identity History Summary Checks –often referred to as a criminal history record or “rap sheets.”
            These criminal history records are not the same as material in an investigative “FBI file.” An Identity History Summary
            Check is a listing of information taken from fingerprint cards and documents submitted to the FBI in connection with
            arrests, federal employment, naturalization, or military service. For a fee, individuals can request a copy of their
            Identity History Summary Check. Forms and directions can be accessed at www.fbi.gov/about-us/cjis/identity-history-
            summary-checks. Additionally, requests can be submitted electronically at www.edo.cjis.gov. For additional
            information, please contact CJIS directly at (304) 625-5590.

    (iv)    The National Name Check Program (NNCP). The mission of NNCP is to analyze and report information in response to
            name check requests received from federal agencies, for the purpose of protecting the United States from foreign and
            domestic threats to national security. Please be advised that this is a service provided to other federal agencies. Private
            citizens cannot request a name check.
                  Case 3:19-cv-00290-EMC Document 31-1 Filed 09/06/19 Page 71 of 71
                                                       EXPLANATION OF EXEMPTIONS

         SUBSECTIONS OF TITLE 5, UNITED STATES CODE, SECTION 552

(b)(1)   (A) specifically authorized under criteria established by an Executive order to be kept secret in the interest of national defense or foreign
         policy and (B) are in fact properly classified to such Executive order;

(b)(2)   related solely to the internal personnel rules and practices of an agency;

(b)(3)   specifically exempted from disclosure by statute (other than section 552b of this title), provided that such statute (A) requires that the
         matters be withheld from the public in such a manner as to leave no discretion on issue, or (B) establishes particular criteria for withholding
         or refers to particular types of matters to be withheld;

(b)(4)   trade secrets and commercial or financial information obtained from a person and privileged or confidential;

(b)(5)   inter-agency or intra-agency memorandums or letters which would not be available by law to a party other than an agency in litigation with
         the agency;

(b)(6)   personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy;

(b)(7)   records or information compiled for law enforcement purposes, but only to the extent that the production of such law enforcement records
         or information ( A ) could reasonably be expected to interfere with enforcement proceedings, ( B ) would deprive a person of a right to a
         fair trial or an impartial adjudication, ( C ) could reasonably be expected to constitute an unwarranted invasion of personal privacy, ( D )
         could reasonably be expected to disclose the identity of confidential source, including a State, local, or foreign agency or authority or any
         private institution which furnished information on a confidential basis, and, in the case of record or information compiled by a criminal law
         enforcement authority in the course of a criminal investigation, or by an agency conducting a lawful national security intelligence
         investigation, information furnished by a confidential source, ( E ) would disclose techniques and procedures for law enforcement
         investigations or prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if such disclosure could
         reasonably be expected to risk circumvention of the law, or ( F ) could reasonably be expected to endanger the life or physical safety of any
         individual;

(b)(8)   contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of an agency responsible for
         the regulation or supervision of financial institutions; or

(b)(9)   geological and geophysical information and data, including maps, concerning wells.

         SUBSECTIONS OF TITLE 5, UNITED STATES CODE, SECTION 552a

(d)(5)   information compiled in reasonable anticipation of a civil action proceeding;

(j)(2)   material reporting investigative efforts pertaining to the enforcement of criminal law including efforts to prevent, control, or reduce crime
         or apprehend criminals;

(k)(1)   information which is currently and properly classified pursuant to an Executive order in the interest of the national defense or foreign
         policy, for example, information involving intelligence sources or methods;

(k)(2)   investigatory material compiled for law enforcement purposes, other than criminal, which did not result in loss of a right, benefit or
         privilege under Federal programs, or which would identify a source who furnished information pursuant to a promise that his/her identity
         would be held in confidence;

(k)(3)   material maintained in connection with providing protective services to the President of the United States or any other individual pursuant
         to the authority of Title 18, United States Code, Section 3056;

(k)(4)   required by statute to be maintained and used solely as statistical records;

(k)(5)   investigatory material compiled solely for the purpose of determining suitability, eligibility, or qualifications for Federal civilian
         employment or for access to classified information, the disclosure of which would reveal the identity of the person who furnished
         information pursuant to a promise that his/her identity would be held in confidence;

(k)(6)   testing or examination material used to determine individual qualifications for appointment or promotion in Federal Government service
         the release of which would compromise the testing or examination process;

(k)(7)   material used to determine potential for promotion in the armed services, the disclosure of which would reveal the identity of the person
         who furnished the material pursuant to a promise that his/her identity would be held in confidence.

                                                                                                                                                  FBI/DOJ
